

ORION ENGINEERED CARBONS S.A.
FORM OF Performance Share Unit Award
Notice of Grant




PARTICIPANT NAME:  
PARTICIPANT ID:   
GRANT DATE:   
NUMBER OF UNITS:   


We are pleased to inform you that, pursuant to the Orion Engineered Carbons S.A.
2014 Omnibus Incentive Compensation Plan, the Compensation Committee of the
Board of Directors of Orion Engineered Carbons S.A. has made an award of
Performance Share Units to you, subject to the terms and conditions set forth in
the attached Award Agreement.
* * *






--------------------------------------------------------------------------------





ORION ENGINEERED CARBONS S.A.
Performance Share Unit Award Agreement

This Performance Share Unit Award Agreement (this “Agreement”) is entered into
by and between Orion Engineered Carbons S.A. (the “Company”) and you (the
“Participant”) pursuant and subject to the Orion Engineered Carbons S.A. 2014
Omnibus Incentive Compensation Plan, as may be amended from time to time (the
“Omnibus Plan”). All capitalized terms not defined in this Agreement shall have
the meaning stated in the Omnibus Plan. If there is any inconsistency or
conflict between the terms of this Agreement and the terms of the Omnibus Plan,
the terms of the Omnibus Plan shall control and govern unless this Agreement
expressly states that an exception to the Omnibus Plan is being made.
1.Grant of Performance Share Units. The Company hereby grants to the Participant
the number of performance share units (the “Units”) set forth in the Notice of
Grant (such number of Units, the “Target Units”). Each Unit constitutes an
unfunded and unsecured promise of the Company to deliver (or cause to be
delivered) one Share (or, at the election of the Company, cash equal to the Fair
Market Value thereof) as provided herein.
2.Performance Conditions.
(a)The Units shall be earned based on performance achieved over a three-year
period beginning on [_____] and ending on [______] (the “Performance Period”).
The number of Units earned, if any, is subject to increase or decrease based on
the Company’s actual performance against the Company performance goals set forth
in Schedule A to this Agreement and may range from 0% to 200% of the Target
Units.
(b)Following the end of the Performance Period and no later than seventy-five
(75) days thereafter, the Committee will determine the number of Target Units
that have been earned (the “Earned Units”) in accordance with Schedule A. For
the avoidance of doubt, the number of Earned Units may be zero. The date the
Committee determines the number of Earned Units is the “Determination Date.”
Determinations of whether the performance goals have been achieved, the number
of Units earned by the Participant, and all other matters related to this
Section 2 shall be made by the Compensation Committee of the Board of Directors
of the Company (the “Committee”) in its sole discretion. 
3.Vesting; Settlement. The Units are subject to forfeiture until they vest.
Except as otherwise provided herein, the Units will vest as to the service-based
conditions and become non-forfeitable subject to continued employment through
last day of the Performance Period (the “Scheduled Vesting Date”), and subject
to the Committee’s certification of the achievement of the performance goals in
Schedule A in accordance with Section 2. Each Earned Unit shall be settled by
        -1-


June 25, 2109

--------------------------------------------------------------------------------



delivery of a Share (or, at the Company’s election, an amount of cash equal to
the Fair Market Value of one Share) as soon as administratively feasible after
the Determination Date and in no event later than seventy-five (75) days
following the Scheduled Vesting Date (the date the Shares (or cash) are so
settled, the “Delivery Date”).
4.Termination of Employment.
(a)General. Except as otherwise provided in this Section 4, if the Participant’s
employment with the Company is terminated for any reason prior to the Scheduled
Vesting Date, all Units shall immediately be forfeited.
(b)Death; Disability; Involuntary Termination. If any one of the following
events occurs on or prior to the Scheduled Vesting Date: (1) the Participant’s
death, (2) the Participant’s termination due to Disability, (3) termination by
the Company without Cause, or (4) a resignation by the Participant with Good
Reason, then the Earned Units (if any) shall equal the number of Units the
Participant would have vested in if the Participant remained employed through
the Scheduled Vesting Date, as determined on the Determination Date, pro-rated
by multiplying that number of Units by a fraction, the numerator of which is the
number of full or partial months elapsed since the first date of the Performance
Period to the date of termination and the denominator of which is 36. Following
the Determination Date, the pro-rated Earned Units shall be settled in
accordance with Section 3.
(c)Retirement. If the Participant’s employment terminates due to Retirement or
Early Retirement prior to the Scheduled Vesting Date and if the Participant has
worked at least one year since the beginning of the Performance Period, then the
Earned Units (if any) shall equal the number of Units the Participant would have
vested in if the Participant remained employed through the Scheduled Vesting
Date, pro-rated by multiplying that number of Units by a fraction, the numerator
of which is the number of full or partial months elapsed since the first day of
the Performance Period to the date of termination and the denominator of which
is 36. Following the Determination Date, the Earned Units shall be settled in
accordance with Section 3. If the Participant has worked less than one year
since the beginning of the Performance Period and employment terminates due to
Retirement or Early Retirement within that first year, all Units hereunder
forfeit entirely.
(d)Release; Restrictive Covenants. In the case of the Participant’s termination
by the Company without Cause, resignation with Good Reason, Early Retirement or
Retirement, the Company will require the Participant to execute an agreement
providing for a general release of claims in favor of the Company and, to the
extent permitted by applicable local laws, restrictive covenants requiring
confidentiality of information following the termination and non-competition
with the Company and non-solicitation of Company employees for twelve months
following the termination (the “Release”) as a condition to receiving delivery
of any Shares (or cash) under this Agreement, and the Release must be executed
by the Participant and become irrevocable within thirty (30) days following the
        -2-





--------------------------------------------------------------------------------



termination date, or such longer period as may be required by law or as needed
per local norms outsides of the United States; provided that if the Release is
executed after such time, the Earned Units will be forfeited.
5.   Change in Control.
i.Performance Determination. Unless otherwise determined by the Committee, in
the event of a Change in Control prior to the end of the Performance Period, the
Committee shall, in its sole discretion, adjust the performance goals set forth
in Schedule A to account for a shortened performance period through the date of
the Change in Control and determine the Earned Units based on actual performance
against such adjusted goals through the date of the Change in Control (such
Units, the “CIC Earned Units”).
ii.Vesting. Unless otherwise determined by the Committee, any CIC Earned Units
shall vest and become non-forfeitable on the earlier of the Scheduled Vesting
Date and the one-year anniversary of the Change in Control. All CIC Earned Units
shall be forfeited if the Participant’s employment with the Company (or
successor thereto) is terminated for any reason prior to the one-year
anniversary of the Change in Control other than a termination by reason of one
of the following events: (1) the Participant’s death, (2) the Participant’s
termination due to Disability, (3) a termination by the Company (or successor
thereto) without Cause or (4) a resignation by the Participant with Good Reason,
in which case the Participant will immediately vest in the CIC Earned Units.
Each CIC Earned Unit shall be settled by delivery of a Share (or, at the
Company’s election, an amount of cash equal to the Fair Market Value of one
Share) as soon as administratively feasible after vesting and in no event later
than seventy-five (75) days following vesting date.
iii.Change in Control After Performance Period. In the event of a Change in
Control after the end of the Performance Period but prior to the Delivery Date,
the Earned Units shall be determined and settled in accordance with Section 2
and Section 3 of this Agreement.
(e)Dividends. The Participant shall not be entitled to receipt of any dividends
or other distributions paid on Shares prior to the Scheduled Vesting Date and
delivery of Shares in settlement of any Earned Units.
(f)Adjustments. If any change is made to the outstanding Shares or the capital
structure of the Company, the Units will be adjusted as contemplated by Section
1.6.3 of the Omnibus Plan.
(g)Withholding for Taxes. The delivery of Shares (or cash) under this Plan is
conditioned on the Participant’s satisfaction of any applicable taxes in
accordance with Section 3.2 of the Omnibus Plan.
(h)Clawback/Recapture Policy. The Units shall be forfeited, and following the
delivery of Shares (or cash), the Company shall be entitled to receive, and the
        -3-





--------------------------------------------------------------------------------



Participant shall be obligated to repay the Company immediately upon demand
therefor, the Fair Market Value of the Shares (determined as of the Delivery
Date) and the amount of cash (to the extent that any cash was delivered in lieu
of Shares) delivered, net of any taxes withheld on the original payment to the
Participant if, as determined by the Committee in its discretion:
i.A material downward restatement of the Company’s historical Total Shareholder
Return (defined in accordance with Schedule A) occurs with respect to the
Performance Period;
ii.The Participant violates any confidentiality, non-competition or
non-solicitation obligations, including but not limited to those set forth in
any Release; or
iii.The Participant’s employment is terminated due to Cause that existed during
the Performance Period.
5.Rights as Stockholder. The Participant shall have no rights as a stockholder
with respect to the Shares underlying the Units granted under this Award unless
and until the Units vest and are settled by the issuance of such Shares.
6.Employment. Neither the granting of the Units nor any term or provision of the
Notice of Grant or this Agreement shall confer, constitute or be evidence of any
understanding, express or implied, on the part of the Company or any of its
subsidiaries to guarantee the Participant’s continued employment with the
Company.
7.Disposition or Pledge of Units.
(a)The Participant may not dispose (including pledge and otherwise encumber) of
the Units, unless the Participant makes request to do so in writing and the
Committee consents to same in writing. The same applies to any transactions
which, from an economic perspective, are similar to a disposition of the Units.
(b)The Committee's consent to a disposal by a Participant to a legal entity
controlled and solely represented by such Participant or to a member of his/her
family shall not unreasonably be withheld.
13. Compliance with Securities Laws. The Company will not be required to deliver
any Shares pursuant to this Agreement, if, in the discretion of the Committee
(or its delegate), such issuance would violate any applicable securities laws or
stock exchange and other regulatory requirements. Prior to the issuance of any
Shares pursuant to this Agreement, the Company may require that the Participant
(or the Participant’s legal representative upon the Participants’ death or
Disability, as applicable) enter into such written representations, warranties
and agreements as the Company may reasonably request in order to comply with
applicable laws or with this Agreement.
        -4-





--------------------------------------------------------------------------------



14. Amendment. This Agreement may be amended by the Committee at any time,
provided that, except as otherwise provided in the Omnibus Plan, no such
amendment, without the written consent of the Participant, shall materially
adversely impair the rights of the Participant granted hereunder.
15.Miscellaneous.
i.Compliance with Section 409A. The Units are intended to be exempt from or
comply with Section 409A, and this Agreement shall be interpreted, administered
and construed to give effect to such intent. It is the intention of the Company
and the Participant that this Agreement not result in unfavorable tax
consequences to the Participant under Section 409A, and shall be interpreted and
administered to give effect to that intent. Accordingly, the Participant
consents to any amendment of this Agreement as the Company may reasonably make
in furtherance of such intention, and the Company shall promptly provide, or
make available to, the Participant a copy of such amendment. Any such amendment
shall be made in a manner that preserves to the maximum extent possible the
intended benefits to the Participant. This Section 15.a does not create an
obligation on the part of Company to modify this Agreement and does not
guarantee that the amounts or benefits owed under the Agreement will not be
subject to interest and penalties under Section 409A. If any payment or delivery
to be made under this Agreement would be subject to the limitations in Section
409A(a)(2)(B) of the Code, the payment or delivery will be delayed until six
months after the Participant’s separation from service (or earlier death) in
accordance with the requirements of Section 409A. Each payment or delivery under
this Agreement will be treated as a separate payment or delivery for purposes of
Section 409A.
(c)Headings. The headings in this Agreement are inserted for convenience only
and shall have no significance in the interpretation of this Agreement.
(d)Entire Agreement. This Agreement, the Notice of Grant, Schedule A, which is
attached hereto and shall be deemed to be a part of this Agreement, the Omnibus
Plan, and any and all other attachments hereto, contain the entire agreement
between the parties with respect to the transactions contemplated hereunder and
supersede any prior arrangements or understandings with respect thereto, written
or oral. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement, including the Omnibus
Plan and any and all attachments hereto.
(e)Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant’s beneficiaries, executors, administrators and the person(s) to whom
the Units may be transferred by will or the laws of descent and distribution.


        -5-





--------------------------------------------------------------------------------



(f)Repatriation. If the Participant is resident or employed outside of the
United States, the Participant agrees as a condition of the grant of the Units
to repatriate all payments attributable to the Shares and/or cash acquired under
the Omnibus Plan (including, but not limited to, dividends, dividend equivalents
and any proceeds derived from the sale of the Shares acquired pursuant to the
Units) if required by and in accordance with local foreign exchange rules and
regulations in the Participant’s country of residence (and country of
employment, if different). In addition, the Participant also agrees to take any
and all actions, and consent to any and all actions taken by the Company and its
subsidiaries, as may be required to allow the Company and its subsidiaries to
comply with local laws, rules and regulations in the Participant’s country of
residence (and country of employment, if different). Finally, the Participant
agrees to take any and all actions as may be required to comply with the
Participant’s personal legal and tax obligations under local laws, rules and
regulations in the Participant’s country of residence (and country of
employment, if different).
(g)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to
principles of conflict of laws.
(h)CONSENT TO JURISDICTION. BY ACCEPTING THIS AWARD, THE PARTICIPANT EXPRESSLY
AND IRREVOCABLY AGREES TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL OR
STATE COURT LOCATED IN NEW YORK, NEW YORK, U.S.A. IN RESPECT OF ANY MATTER
HEREUNDER. This includes any action or proceeding to compel arbitration or to
enforce an arbitration award.
(i)No Right to Future Grants.  The grant of the Units is voluntary and does not
create any contractual or other right to receive future grants of Units, or
benefits in lieu of Units, even if Units have been granted repeatedly in the
past.  All decisions with respect to future grants, if any, will be at the sole
discretion of the Committee. Notwithstanding any other agreement with the
Participant, the Units are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments. The
future value of the underlying Shares is unknown and cannot be predicted with
certainty. No claim or entitlement to compensation or damages arises from
forfeiture or termination of the Units or diminution in value of the Units or
the underlying Shares and the Participant irrevocably releases the Committee,
the Company and/or its subsidiaries (and their respective directors and
officers) from any such claim that may arise.  The Omnibus Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, suspended or terminated by the Company at any time, as provided in the
Omnibus Plan.  The Participant’s participation in the Omnibus Plan is voluntary.
Any amendment, modification, or termination of the Omnibus Plan shall not
constitute a change or impairment of
        -6-





--------------------------------------------------------------------------------



the terms and conditions of the Participant’s employment with the Company and/or
its subsidiaries.


(j)Employee Data Privacy.  The Participant hereby explicitly consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this document by and among, as applicable, the
Company and its subsidiaries for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Omnibus Plan.
The Participant understands that the Company holds certain personal information
about the Participant, including, but not limited to, the Participant’s name,
home address and telephone number, date of birth, social insurance number or
other identification number, salary, nationality, job title, any Units or any
other entitlement, for the purpose of implementing, administering, and managing
the Omnibus Plan (“Data”). The Participant understands that Data may be
transferred to any third parties assisting the Company in the implementation,
administration, and management of the Omnibus Plan, that these recipients may be
located in the Participant’s country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than the
Participant’s country. The Participant understands that the Participant may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Participant’s local Human Resources representative. The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Omnibus Plan, including any requisite transfer of such Data as may be required
to a broker or other third party with whom the Participant may elect to deposit
any Shares acquired. The Participant understands that Data will be held only as
long as is necessary to implement, administer, and manage the Participant’s
participation in the Omnibus Plan. The Participant understands that the
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data, or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Participant’s local Human Resources representative. The
Participant understands, however, that refusing or withdrawing the Participant’s
consent may affect the Participant’s ability to participate in the Omnibus Plan
(and may result in the forfeiture of unvested Units). For more information on
the consequences of the Participant’s refusal to consent or withdrawal of
consent, the Participant understands that the Participant may contact the
Participant’s local Human Resources representative.  
16.Addendum to Agreement. Notwithstanding any provisions of this Agreement to
the contrary, the Units shall be subject to such special terms and conditions
for the Participant’s country of residence (and country of employment, if
different), as are set forth in the addendum to this Agreement (the “Addendum”),
if any. Further, if the Participant transfers residency and/or employment to
another country, any special terms and conditions for such country will apply to
the Units to the extent the Company determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable in order to
comply with local
        -7-





--------------------------------------------------------------------------------



law or to facilitate the operation and administration of the Units and the
Omnibus Plan (or the Company may establish alternative terms and conditions as
may be necessary or advisable to accommodate the Participant’s transfer). In all
circumstances, the Addendum shall constitute part of this Agreement.
17.Severability. The invalidity or unenforceability of any provision of the
Omnibus Plan or this Agreement shall not affect the validity or enforceability
of any other provision of the Omnibus Plan or this Agreement.
18.Electronic Delivery.  The Company may, in its sole discretion, deliver any
documents related to the Units awarded under this Agreement or the Omnibus Plan
by electronic means or request the Participant’s consent to participate in the
administration of this Agreement and the Omnibus Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Omnibus Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.
19.Acceptance. The Participant hereby acknowledges receipt of a copy of the
Omnibus Plan and this Agreement. The Participant has read and understands the
terms and provisions thereof, and accepts the Units subject to all of the terms
and conditions of the Omnibus Plan and this Agreement. The Participant
acknowledges that there may be tax consequences upon the vesting or settlement
of the Units or disposition of the underlying Shares and that the Participant
has been advised to consult a tax advisor prior to such vesting, settlement or
disposition.
IN WITNESS WHEREOF, this Agreement has been executed by the Company and accepted
by the Participant, effective as of the date first above written.


ORION ENGINEERED CARBONS S.A.


         
Name:  
Title:  


Attachments:  Definitions Annex




















        -8-





--------------------------------------------------------------------------------



DEFINITIONS ANNEX


“Cause” means, unless otherwise defined in an employment agreement between the
Participant and the Company, the Participant’s (i) conviction, whether following
trial or by plea of guilty or nolo contendere (or similar plea), in a criminal
proceeding (a) on a misdemeanor charge involving fraud, false statements or
misleading omissions, wrongful taking, embezzlement, bribery, forgery,
counterfeiting or extortion, or any other crime involving moral turpitude, (b)
on a felony charge or (c) on an equivalent charge to those in clauses (a) and
(b) in jurisdictions which do not use those designations; (ii) engagement in any
conduct which constitutes an employment disqualification under applicable local
laws, bylaws, statutes, regulations, codes of practice or applicable guidance
issued by a governmental department or regulatory authority applicable to the
country of such Participant’s primary work location; (iii) continued material
failure to perform his or her duties after notice from the Company; (iv)
engagement in illegal conduct or in gross misconduct, in either case, that
causes financial or reputational harm to the Company, (v) material violation of
the Company’s codes of conduct or any other Company policy as in effect from
time to time or (vi) breach of any of the material terms of the Omnibus Plan,
this Agreement or any other agreement between the Participant and the Company or
any of its affiliates. The determination as to whether Cause has occurred will
be made by the Committee in its sole discretion. The Committee will also have
the authority in its sole discretion to waive the consequences of the existence
or occurrence of any of the events, acts or omissions constituting Cause.
“Disability” means that the Participant is determined to have a medically
determinable physical or mental impairment which renders the Participant unable
to perform employment duties and which can be expected to result in death or can
be expected to last for a continuous period of not less than six (6) months.
“Early Retirement” means the Participant’s resignation of employment (while in
good standing with the Company) on or after age fifty-five (55) years and having
at least five (5) consecutive years of active employment service with the
Company.
“Good Reason” means, unless otherwise defined in an employment agreement between
the Participant and the Company, without the Participant’s consent, (i) a
material diminution in the Participant’s annual base salary, (ii) a material
diminution in the Participant’s position, duties and authority, or (iii) the
Company moves the Participant’s work location by more than 100 miles.
Notwithstanding the foregoing, an event will not constitute Good Reason unless
(a) the Participant gives a notice of termination within 90 days after the
Participant becomes aware that an event constituting Good Reason has occurred
describing in reasonable detail the event constituting Good Reason, and (b) the
Company is given 30 days after the Company receives notice from the Participant
of the event purporting to constitute Good Reason to cure such event. In
addition, the Participant’s termination of employment must occur no later than
30 days after the Company’s failure to cure the Good Reason event provided in
the notice.
“Normal Retirement Age” means, unless otherwise determined by the Committee, the
applicable statutory retirement age in the country of the Participant’s primary
work location or, if no such statutory retirement age exists, age sixty-five
(65).
“Retirement” means the Participant’s resignation of employment (while in good
standing with the Company) on or after Normal Retirement Age or such earlier
date as determined by the Committee in its discretion.
        -9-





--------------------------------------------------------------------------------



ORION ENGINEERED CARBONS S.A.
ADDENDUM TO PERFORMANCE SHARE UNIT AWARD AGREEMENT





The Units are subject to the following additional terms and conditions as set
forth in this addendum (the “Addendum”). All defined terms as contained in this
Addendum shall have the same meaning as set forth in the Plan and the Agreement.
Pursuant to Section Error! Reference source not found.5 of the Agreement, to the
extent the Participant relocates residence and/or employment to another country,
the additional terms and conditions as set forth in the addendum for such
country (if any) shall also apply to the Units to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local laws, rules
and regulations, or to facilitate the operation and administration of the Units
and the Plan (or the Company may establish additional special terms and
conditions as may be necessary or advisable to accommodate the Participant’s
transfer).

        -10-



